Citation Nr: 1642502	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  10-02 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from May 1969 to January 1971.

This issue comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in December 2015.  This matter was originally on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.  The issue on appeal concerned an increased rating in excess of 40 percent for his only service connected disorder.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2015, the Board denied entitlement to an increased rating for post-operative residuals of reconstruction of the right popliteal artery.  The Veteran appealed the Board's denial of his claim for a rating in excess of excess of 40 percent for post-operative residuals of reconstruction of the right popliteal artery on the basis that the Board failed to address whether a claim for a TDIU had been raised by the record.  In an August 2016 Order, the Court granted the parties' Joint Motion for Partial Remand (JMR) for action consistent with the terms of the Joint Motion.  This essentially raised the TDIU issue for consideration, and initial review is required by the AOJ.

The JMR noted,

The evidence of record indicates that Appellant has not been working since 1999.  Indeed, a February 1999 treatment record shows that Appellant was "not working ...  secondary to right lower extremity and back problems."  ...  Additionally, Appellant's physician, in an August 1998 treatment note, diagnosed Appellant with occlusion of the right popliteal artery secondary to an old football injury, status-post femoral popliteal bypass, vein grafts of anterior and posterior tibial arteries, markedly symptomatic, and degenerative disk disease (DDD) of the lumbar spine, status-post discectomy L5-S1 with mild improvement.  ...  He noted that Appellant related that prolonged sitting aggravates his DDD of his back and that "[h]e certainly is not able to be employed in any occupation that requires even short periods of walking or standing" and that "[t]he combination of these two conditions ... makes him unemployable."  Likewise, the March 2012 VA examiner opined that Appellant's peripheral vascular disease limited him to non-physical work as he could not perform work that required walking more than one to two blocks.  ...  Furthermore, the evidence shows that Appellant was awarded Social Security Disability benefits in September 1999.  ...  In fact, the August 2008 VA examiner noted that Appellant was a retired ship fitter and that he related that he was rated "100% disabled by Social Security since 1999." 

The Board notes that service connection has only been established for post-operative residuals of reconstruction of the right popliteal artery.  Service connection has not been established for back problems to include degenerative disk disease (DDD) of the lumbar spine, status-post discectomy L5-S1.  

In addition, the August 2008 VA examiner noted that the Veteran stated that he was 100 percent disabled by SSA since 1999.  The examiner commented that resting lower extremity peripheral arterial examination revealed indices in the right lower extremity consistent with mild arterial occlusive disease.  Further, the March 2012 VA examiner determined that there was mild functional limitation and the Veteran was able to do sedentary non-physical work.  Finally, Social Security Administration (SSA) records indicate that the Administrative Law Judge found that the Veteran's was disabled due to the severe impairments of chronic lumbar syndrome, right sciatica, popliteal artery entrapment syndrome DJD, cervical pain right leg pain and hip pain were considered to be severe and that such impairments prevented him from climbing or crawling, frequently lifting more than five pounds, bending, stooping, reaching, kneeling, or crouching; and occasionally lifting more than ten pounds.      

Nevertheless, given the Joint Motion, a claim for a TDIU has been raised.  Consideration of TDIU is required once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and additionally submits evidence of unemployability.  

As the Agency of Original Jurisdiction (AOJ) has not had the opportunity to determine whether the Veteran meets the criteria for a TDIU, the issue must be remanded for further development.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (noting that "the Board's action on appeal in proceeding to decide a question that the AOJ had not decided raises the possibility that a claimant will be prejudiced by not having been afforded the full benefits of the[] procedural safeguards").

Accordingly, the case is REMANDED for the following action:

1.  Consideration of a TDIU should also be undertaken, complete with all notice and development indicated, to determine whether a TDIU on a schedular or extraschedular basis is warranted.  The Veteran and his representative are free to provide whatever supporting evidence desired.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




